 Case: 2:20-cv-00035-WOB Doc #: 10 Filed: 04/20/20 Page: 1 of 4 - Page ID#: 36




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                           NORTHERN DIVISION AT COVINGTON

  CALVIN H. SICKLES, JR.,                          )
                                                   )
          Plaintiff,                               )           Civil No. 2: 20-035-WOB
                                                   )
  V.                                               )
                                                   )         MEMORANDUM OPINION
  CAMPBELL CO. DET. CENTER, et al.,                )             AND ORDER
                                                   )
          Defendants.                              )

                                       *** *** *** ***

       Plaintiff Calvin H. Sickles, Jr., is an inmate currently confined at the Grant County

Detention Center in Williamstown, Kentucky. Proceeding without an attorney, Sickles has filed a

civil rights action pursuant to 42 U.S.C. § 1983 against two facilities where he was previously

confined, as well as the medical provider Southern Health Partners. [R. 2.] The Court previously

granted Sickles’s request to proceed as a pauper in this case. [R. 8.] Accordingly, the Court now

conducts a preliminary review of Sickles’s claims. See, e.g., 28 U.S.C. § 1915; Hill v. Lappin, 630

F.3d 468, 470-71 (6th Cir. 2010).

       Pursuant to 28 U.S.C. § 1915(e)(2), the Court must dismiss any portion of Sickles’s

complaint that is frivolous, malicious, or fails to state a claim upon which relief may be granted.

See 28 U.S.C. § 1915(e)(2)(B). Because Sickles is proceeding without an attorney, the Court

evaluates his complaint under a more lenient standard. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

Burton v. Jones, 321 F.3d 569, 573 (6th Cir. 2003). And, at this stage of the proceedings, the Court

accepts Sickles’s factual allegations as true and liberally construes the legal claims in his favor.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).
  Case: 2:20-cv-00035-WOB Doc #: 10 Filed: 04/20/20 Page: 2 of 4 - Page ID#: 37




        Upon review, the Court finds that even when liberally construing the complaint Sickles’s

claims must be dismissed. The complaint sets forth several different claims, though none are

supported in great detail. Nevertheless, Sickles in broad terms alleges that he was denied adequate

medical treatment for a skull injury at the Kenton County Detention Center, that he was denied

mental health treatment at the Campbell County Detention Center, that he was denied a copy of

his medical records by the Campbell County Detention Center, and that both the Kenton and

Campbell County Detention Centers charged him for certain housing fees when they should not

have. [R. 2.] The complaint identifies no individual defendants. Instead, it names only the

Campbell County Detention Center, the Kenton County Detention Center, and Southern Health

Partners as entities.

        To begin, Sickles’s various claims against the two detention facilities are not directed at

the appropriate defendant(s), because a county jail or detention center is not a suable entity apart

from the county that operates it. See, e.g., Watson v. Gill, 40 F. App’x 88, 89 (6th Cir. 2002);

Marbry v. Corr. Med. Serv., 238 F.3d 422, 2000 WL 1720959, at *2 (6th Cir. Nov. 6, 2000). And

even if the Court construed Sickles’s various claims against the Campbell and Kenton County

Detention Centers as ones against Campbell and Kenton Counties, the claims as pled would still

warrant dismissal. “To prevail in a § 1983 claim against a municipality, a plaintiff must show that

the alleged federal right violation occurred because of a municipal policy or custom.” Thomas v.

City of Chattanooga, 398 F.3d 426, 429 (6th Cir. 2005). Sickles does not allege that any of his

claims are the product of any county policies or customs. [R. 2.] Section 1983, therefore, provides

Sickles with no relief from Campbell and Kenton Counties for his medical care claims, his medical

record access (or alleged lack thereof), a claim, and his claim regarding fees collected by the two

detention centers.



                                                 2
 Case: 2:20-cv-00035-WOB Doc #: 10 Filed: 04/20/20 Page: 3 of 4 - Page ID#: 38




       Further, Sickles’s allegations of inadequate medical care also fail to state a valid

constitutional claim for purposes of 42 U.S.C. § 1983. Sickles states that the Kenton County

Detention Center and Southern Health Partners failed to adequately treat skull injuries he suffered

before arriving at the facility, and also that the Campbell County Detention Center and Southern

Health Partners denied him mental health treatment. [Id. at 2-3.] An inmate does have a right to

receive constitutionally adequate medical care for both his physical and mental health needs. See,

e.g., Perez v. Oakland County, 466 F.3d 416, 423 (6th Cir. 2006) (explaining the Eighth

Amendment’s prohibition of cruel and unusual punishment “encompasses a right to medical care

for serious medical needs, including psychological needs”).         However, in order to state a

cognizable Eighth Amendment claim for inadequate medical care, “a prisoner must allege acts or

omissions sufficiently harmful to evidence deliberate indifference to the plaintiff’s serious medical

needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976).

       Notably, allegations of medical malpractice or negligent diagnosis and treatment are not

cognizable in the constitutional context. See, e.g., Alexander v. Federal Bureau of Prisons, 227 F.

Supp. 2d 657, 665 (E.D. Ky. 2002). Deliberate indifference is something more and requires a two-

part inquiry: “both an objective component (was the deprivation sufficiently serious?) and a

subjective component (did the officials act with a sufficiently culpable state of mind?)” must be

proven before relief may be granted. Caldwell v. Moore, 968 F.2d 595, 602 (6th Cir. 1992) (citing

Wilson v. Seiter, 501 U.S. 294 (1991)).

       Here, Sickles fails to adequately plead both the objective and subjective components of his

deliberate indifference claims. He does not allege that anyone at either detention center or

Southern Health Partners actually knew of the severity of his skull injuries or mental health needs,

though he implies they should have known. But even if the objective components of Sickles’s



                                                 3
 Case: 2:20-cv-00035-WOB Doc #: 10 Filed: 04/20/20 Page: 4 of 4 - Page ID#: 39




claims were satisfied, he also fails to allege that anyone specifically and intentionally ignored his

need for treatment. Overall, Sickles’s claims lack detail and, at most, allege negligence, even

considering the claims with the leniency due a pro se party. This is insufficient in a § 1983 action.

See, e.g., Perez, 466 F.3d at 423 (“[T]he Eighth Amendment prohibits mistreatment only if it is

tantamount to punishment, and thus courts have imposed liability upon prison officials only where

they are so deliberately indifferent to the serious medical needs of prisoners as to unnecessarily

and wantonly inflict pain.”) (internal quotation marks and citations omitted).

       For these reasons, the Court finds that Sickles’s complaint fails to state a claim upon which

relief may be granted. See 28 U.S.C. § 1915(e)(2)(B). Accordingly, the Prison Litigation Reform

Act provides for dismissal of the action, and the Court hereby ORDERS as follows:

       1.      Sickles’s complaint [R. 2] is DISMISSED for failure to state a claim upon which

relief can be granted. 28 U.S.C. § 1915(e)(2)(B);

       2.      Judgment will be entered contemporaneously herewith; and

       3.      This matter is CLOSED and STRICKEN from the Court’s active docket.

       This 20th day of April, 2020.




                                                 4
